DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 28 January 2021 has been received and made of record.  Claims 1, 4, 6, 13, 19, and 20 have been amended.  Claims 2 and 3 have been canceled. Claims 21 and 22 have been added. Applicant's amendments to the claims have overcome each and every U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed 28 October 2020.

Allowable Subject Matter
Claims 1 and 4-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose, suggest, or teach claims 1, 19, and 20 in particular, wherein the first set of time series features further comprises at least one function of the moving averages, wherein the at least one function of the moving averages comprises at least one of: an exponential moving average that is based upon at least a portion of the moving averages, a double exponential moving average that is based upon at least a portion of the moving averages, or an exponential smoothing moving average that is based upon at least a portion of the moving averages in combination with other elements recited in the claims.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451